     Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 1 of 10 PageID #:1




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRCIT OF ILLINOIS
                              EASTERN DIVISION

MATT HOLT                                )
                                         )
               Plaintiff,                )
                                         )
        Vs.                              )
                                         )
CORNERSTONE DEKALB, LLC,                 )         19-cv-6923
an Illinois Limited Liability Company,   )
FOTIS PAPPAS, in his Official Capacity )
as Executive of Cornerstone DeKalb, LLC )
JOHN PAPPAS, in his Official Capacity    )
as Executive of Cornerstone DeKalb, LLC. )
                                         )
               Defendants.               )

                                  COMPLAINT AT LAW

       Plaintiff, MATT HOLT, a disabled individual, by and through his attorneys, ANGELINI,

ORI + ABATE LAW, and complaining as follows against Defendants, CORNERSTONE

DEKALB, LLC, an Illinois Limited Liability Company, FOTIS PAPPAS, in his Official Capacity

as Executive of Cornerstone DeKalb, LLC, and JOHN PAPPAS, in his Official Capacity as

Executive of Cornerstone DeKalb, LLC, states as follows:

                              JURISDICTION AND VENUE

   1. Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction). This

       Court has original jurisdiction over Plaintiff MATT HOLT’s Fair Housing Act (42 U.S.C.

       § 3601 et seq. claims against the Defendants, CORNERSTONE DEKALB LLC, FOTIS

       PAPPAS, and JOHN PAPPAS.

   2. These claims arise under 42 U.S.C. § 3601 et seq. of the Federal Fair Housing Act, Section

       504 of the Rehabilitation Act of 1973, 42 U.S.C. § 1983 based on the Equal Protection
  Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 2 of 10 PageID #:2




   Clause of the Fourteenth Amendment and the Substantive Due Process Clause of the

   Fourteenth Amendment and 28 U.S.C. § 2201 (Declaratory Judgment).

3. Federal jurisdiction is conferred on this Court under 42 U.S.C. § 3601 et seq., 28 U.S.C. §

   1331, 28 U.S.C. § 1343 and 22 U.S.C. § 2201.

4. Additionally, Section 3613 of the Federal Fair Housing Act states, in pertinent part: “(a)

   An aggrieved person may commence a civil action in an appropriate United States District

   Court… (c) An aggrieved person may commence a civil action under this subsection

   whether or not a complaint has been filed under Section 810(a) [at HUD] and without

   regard to the status of any such complaint [at HUD]…”

5. Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. § 1391(b), as all

   Plaintiffs and Defendants reside within the boundaries thereof.

                                        PARTIES

6. Plaintiff, MATT HOLT (“MATT”), suffers from Schizoaffective Disorder, depression,

   post-traumatic stress disorder (PTSD), and anxiety. At all times material hereto, MATT

   required and continues to require the use of a service animal, which was individually

   trained for that purpose.

7. Defendant, CORNERSTONE DEKALB, LLC (“CORNERSTONE DEKALB”), is an

   Illinois Limited Liability Company that focuses on commercial and residential

   development and leasing. Its principle office is located at 3 Fairway Circle, DeKalb, Illinois

   60115.

8. Defendant, FOTIS PAPPAS (“FOTIS”), is an employee with Cornerstone DeKalb, LLC.

   FOTIS was MATT’s main point of contact at Cornerstone DeKalb, LLC.
  Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 3 of 10 PageID #:3




9. Defendant, JOHN PAPPAS (“JOHN”), is the manager of Cornerstone DeKalb, LLC.

   JOHN is responsible for the implementation of the policies, rules and regulations of

   Cornerstone DeKalb, LLC and makes executive decisions.

                                          FACTS

10. At all material times hereto, Plaintiff, MATT HOLT (“MATT”), is and has been disabled

   within the meaning of 20 C.F.R. § 404.1505, 42 U.S.C. § 3602 and the Rehabilitation Act

   of 1973.

11. MATT is and has been suffering from Schizoaffective Disorder, depression, post-traumatic

   stress disorder, and anxiety at all material times hereto.

12. MATT’s disability leaves him unable to engage in a number of major life activities and

   requires the use of a service animal, which was individually trained for that purpose.

13. At all material times hereto, MATT is and has been treating with a certified general

   practitioner who prescribed the use of a service animal to treat MATT’s disabilities.

14. Defendant, CORNERSTONE DEKALB, LLC (“CORNERSTONE DEKALB”) owns,

   operates, maintains, manages, and controls the “high-end apartments” located at 124 East

   Lincoln Highway, DeKalb, Illinois 60115.

15. Upon information and belief, Defendant, JOHN PAPPAS (“JOHN”) is the manager and

   agent of CORNERSTONE DEKALB.

16. Defendant, FOTIS PAPPAS (“FOTIS”), is JOHN’s son.

17. Upon information and belief, FOTIS serves as the property manager of CORNERSTONE

   DEKALB.

18. Upon information and belief, JOHN’s actions and conduct as described herein have been

   on behalf of himself, and CORNERSTONE DEKALB.
  Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 4 of 10 PageID #:4




19. Upon information and belief, FOTIS’s actions and conduct as described herein have been

   on behalf of himself, and CORNERSTONE DEKALB.

20. FOTIS was MATT’s main contact through CORNERSTONE DEKALB.

21. On or about May 23, 2019, MATT completed a residential real estate application to lease

   Apartment 313 at 124 East Lincoln Highway, DeKalb, Illinois 60115, which was owned,

   operated, maintained, managed, and controlled by CORNERSTONE DEKALB.

22. On July 18, 2019, FOTIS communicated with MATT by text message, “I have a spot for

   you!!! 4th Floor, awesome unit! I’m letting him break his lease because of military orders.”

23. FOTIS indicated that he would be sending the lease to MATT as soon as he got to the office

   on July 18, 2019.

24. FOTIS indicated to MATT that he emailed a lease for him for a third floor unit on July 19,

   2019.

25. FOTIS indicated to MATT that MATT could come by and see the apartment and drop off

   an executed lease to FOTIS’S father, JOHN, on July 20, 2019.

26. MATT entered into a Residential Lease Agreement with CORNERSTONE DEKALB on

   July 19, 2019. The Residential Lease Agreement is attached hereto and incorporated herein

   as “Exhibit A”.

27. MATT met with JOHN on July 20, 2019, wherein JOHN gave MATT the keys to the third

   floor apartment and mailbox.

28. JOHN showed MATT where his parking was on July 20, 2019.

29. JOHN told MATT, “You are all good to move in,” on July 20, 2019.

30. MATT began moving things in to his new apartment on July 20, 2019.
  Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 5 of 10 PageID #:5




31. On July 22, 2019, MATT informed FOTIS that MATT has a service dog with the necessary

   medical documentation, and that he would not be charged for having “a pet”.

32. After MATT told FOTIS about his service dog, JOHN spoke with MATT’s father, JAY,

   and told JAY that with proper documentation for his service dog it should be okay.

33. After JOHN told MATT’s dad, JAY, that MATT’s service dog would be okay with proper

   documentation, FOTIS called MATT and told him he was a trespasser and had to be “out”

   of the apartment.

34. On July 22, 2019, FOTIS told MATT, “The dog must be registered as an official ADA

   service animal with the State of Illinois.”

35. MATT provided FOTIS with a letter from Dr. Gaonkar on July 22, 2019. FOTIS responded

   that MATT would need all of the paperwork, “…[n]ot just that form.”

36. MATT informed FOTIS that Dr. Gaonkar is a licensed general practitioner in the State of

   Illinois.

37. On July 22, 2019, despite being aware of MATT’s disability and his need for his service

   animal as a reasonable accommodation, FOTIS responded, “No animals or dogs are

   allowed in that building.”

38. MATT explained his disability, need for a service dog, and his protections under federal

   law for his need for a service dog to FOTIS. FOTIS responded to MATT, “You will have

   to look at other options, you do not have a signed lease.”

39. MATT did have a signed lease with CORNERSTONE DEKALB, and responded to

   FOTIS, “I already signed the lease and turned it in.”

40. FOTIS denied that there was a lease between CORNERSTONE DEKALB and MATT.
   Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 6 of 10 PageID #:6




 41. MATT sent FOTIS a copy of the signed lease that MATT previously delivered to JOHN

    when JOHN gave MATT the keys.

 42. FOTIS rejected MATT’s requests and accused MATT of trespassing.

 43. On July 23, 2019, MATT removed all of his belongings from the apartment and his mother,

    SHERI HOT, returned his keys to the maintenance man, Sam, after FOTIS accused MATT

    of trespassing.

 44. Since CONERSTONE DEKALB, FOTIS, and JOHN wrongfully denied MATT living in

    the apartment he leased, MATT has suffered greatly and has been so distressed that he

    attempted suicide.

 45. MATT was hospitalized from September 10, 2019 through September 15, 2019 for suicidal

    ideations.

 46. On September 27, 2019, MATT had to withdraw from Northern Illinois University.

 47. MATT is currently being assessed to live in a facility that would help him overcome his

    Schizoaffective Disorder, PTSD, depression, and anxiety.

COUNT I: DISABILITY DISCRIMINATION IN HOUSING UNDER THE FEDERAL
               FAIR HOUSING ACT (FHA) 42 U.S.C. 3604(f)

 48. Plaintiff, MATT HOLT, re-states and re-alleges Paragraphs 1 through 47 as if fully set

    forth herein.

 49. MATT is a person with a disability that limits one or more major life activities.

 50. MATT requested that the Defendants grant him a reasonable accommodation for the use

    of a service animal, prescribed by his physician, to assist him with his activities of daily

    living and afford him an equal opportunity to use and enjoy the apartment that he signed a

    lease for.
  Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 7 of 10 PageID #:7




51. When MATT first requested the accommodations, JOHN PAPPAS spoke to MATT’S

   father, JAY, stated that having his service animal should be fine with documentation.

52. Defendants then denied MATT access to the apartment that he has leased and moved his

   belongings into.

53. MATT had his mother move his belongings out and hand the keys over to the maintenance

   man after Defendants accused him of trespassing.

54. MATT provided Defendants with a letter from his doctor documenting his need for a

   service animal as a reasonable accommodation for his disability.

55. Defendants knew or reasonably should have known that MATT was a person with a

   disability.

56. Allowing MATT to rent and granting his request for his necessary service dog would

   neither result in undue financial or administrative burdens for Defendants.

57. Defendants discriminated against MATT in violation of Section 3604 (f)(3)(B) of the

   Federal Fair Housing Act by refusing to make a necessary and reasonable accommodation

   to its rules, policies, practices, or services in order to afford MATT an equal opportunity

   to use and enjoy his apartment.

58. By refusing to provide the reasonable accommodations requested by MATT and denying

   MATT the ability to use and enjoy his leased apartment, Defendants have discriminated

   against MATT on the basis of his disability, denied MATT the equal opportunity to use

   and enjoy his home in a manner similar to a person without a disability, and denied or

   otherwise made unavailable to him the full use of his home, in violation of the Fair Housing

   Act, 42 U.S.C. 3604(f)(1).
   Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 8 of 10 PageID #:8




 59. By refusing to provide the reasonable accommodations requested by MATT and denying

    MATT the ability to use and enjoy his leased apartment, Defendants have discriminated

    against MATT in the terms, conditions, and privileges of renting of his dwelling and denied

    MATT the equal opportunity to use and enjoy his home in a manner similar to a person

    without a disability, in violation of the Fair Housing Act, 42 U.S.C. 3604(f)(2).

 60. Defendants’ actions will proximately cause immediate and irreparable harm to MATT and

    has proximately caused emotional, mental, and economic injury to MATT.

COUNT II: DISABILITY DISCRIMINATION IN HOUSING UNDER THE FEDERAL
                 FAIR HOUSING ACT (FHA) 42 U.S.C. 3617

 61. Plaintiff, MATT HOLT, re-states and re-alleges Paragraphs 1 through 60 as if fully set

    forth herein.

 62. By refusing to provide the reasonable accommodations requested by MATT and denying

    MATT the ability to use and enjoy his leased apartment, Defendants have coerced,

    intimidated, threatened and interfered with MATT’s exercise and enjoyment of the rights

    granted and protected by 42 U.S.C. 3604(f) of the Fair Housing Act, in violation of the Fair

    Housing Act, 42 U.S.C. 3617.

COUNT III: DISABILITY DISCRIMINATION IN HOUSING UNDER THE ILLINOIS
               HUMAN RIGHTS ACT 775 ILCS 5/3-101 ET SEQ.

 63. Plaintiff, MATT HOLT, re-states and re-alleges Paragraphs 1 through 62 as if fully set

    forth herein.

 64. By refusing to provide the reasonable accommodations requested by MATT and denying

    MATT the ability to use and enjoy his leased apartment, Defendants have discriminated

    against MATT on the basis of his disability and have deprived MATT of the equal
   Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 9 of 10 PageID #:9




    opportunity to use and enjoy his home in a manner similar to a person without a disability,

    in violation of the Illinois Human Rights Act, 775 ILCS 5/3-101 et seq.

COUNT IV: DISABILITY DISCIMINRATION IN HOUSING UNDER THE CITY OF
               DEKALB MUNICIPAL CODE SECTION 49.01

 65. Plaintiff, MATT HOLT, re-states and re-alleges Paragraphs 1 through 64 as if fully set

    forth herein.

 66. By refusing to provide the reasonable accommodations requested by MATT and denying

    MATT the ability to use and enjoy his leased apartment, Defendants have discriminated

    against MATT on the basis of his disability and have deprived MATT of the equal

    opportunity to use and enjoy his home in a manner similar to a person without a disability,

    in violation of Section 49.01 of the City of DeKalb Municipal Code.

     COUNT V: INTENTIONAL INFLICATION OF EMOTIONAL DISTRESS

 67. Plaintiff, MATT HOLT, re-states and re-alleges Paragraphs 1 through 66 as if fully set

    forth herein.

 68. Defendants harassed and humiliated MATT, imposed an unreasonable restriction on his

    living, and made him feel unwelcome in the apartment he leased and inferior to the other

    residents of CORNERSTONE DEKALB.

 69. Defendants’ actions were extreme and outrageous and were designed and intended to

    cause MATT extreme emotional distress, or with conscious disregard for the probability

    of causing him extreme emotional distress.

 70. As a direct result of one or more of the foregoing acts of the Defendants, MATT has

    suffered extreme and severe emotional distress.

 71. MATT’s extreme and severe emotional distress was actually and proximately caused by

    the acts of the Defendants.
     Case: 1:19-cv-06923 Document #: 1 Filed: 10/21/19 Page 10 of 10 PageID #:10




                                    PRAYER FOR RELIEF

        WHEREFORE, MATT HOLT respectfully requests that this Court enter a judgment as

follows:

    A. Damages for all of MATT’s compensable injuries in an amount to be proven at trial, plus

        interests and costs;

    B. Attorneys’ fees and costs;

    C. Exemplary and punitive damages in an amount to be proven at trial;

    D. Injunctive relief requiring Defendants to provide fair housing training to its management

        and staff of Cornerstone DeKalb, LLC regarding federal, state, and local

        nondiscrimination laws, and Court monitoring of the same;

    E. Injunctive relief and Court monitoring of all requests for reasonable accommodations for

        a period to be determined by the Court to prevent Defendants from engaging in similar

        discriminatory conduct against persons with disabilities in the future; and

    F. Such other and further relief that this Court deems just and proper.

                                        JURY DEMAND

        Plaintiff, MATT HOLT, demands a trial by jury with respect to any and all issues triable

as of right to a jury herein.

                                                             Respectfully Submitted,

                                                             /s/ Donald J. Angelini, Jr.

Donald J. Angelini, Jr.
ANGELINI, ORI + ABATE LAW
155 N. Michigan Ave., Suite 400
Chicago, Illinois 60601
(312)621-0000
dangelini@aoalawoffice.com
ARDC No. 6194334
